IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1162
                            Filed November 23, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DOBOL RIAL KOAT,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Greg W.

Steensland (motion to suppress) and Michael Hooper (trial), Judges.



      A defendant appeals his conviction for murder in the first degree.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., and Greer and Badding, JJ.
                                         2


TABOR, Presiding Judge.

       Dobol Koat challenges his conviction for first-degree murder in the stabbing

death of William Dut. Neighbors spotted Dut’s body in an alley one-half block from

the studio apartment where he had been staying with Koat. On appeal, Koat raises

three issues. First, Koat contends the district court should have suppressed his

statements to police. Second, he argues the State did not offer sufficient evidence

to prove his identity as the killer. And third, Koat insists the court should have

excluded testimony he was burning clothes in the alley before Dut’s murder.

Because the district court properly overruled Koat’s suppression motion in part, the

State offered strong circumstantial evidence of his guilt, and the evidentiary ruling

on the burned clothes was not an abuse of discretion, we affirm.

       I.     Facts and Prior Proceedings

       In early October 2019, Dut finished serving a prison sentence for operating

while intoxicated, third offense, and moved in with Koat in his Council Bluffs studio

apartment.   But this arrangement wouldn’t last.      Less than one month later,

passersby discovered Dut’s body, wrapped in a sheet, left in the alley near Koat’s

apartment.   Early Monday morning, October 28, two neighbors saw a hand

protruding from the bundled sheet but thought the body was a Halloween prop and

did not stop. Later that morning, another neighbor checked to see if he could wake

the person. He found no pulse. With a fingerprint match, investigators identified

the deceased as Dut. When they went to Koat’s apartment, they found blood

smeared on the door and dried on the concrete walkway. They knocked, but no

one answered.
                                          3


       After obtaining a search warrant, police entered, guns drawn, finding a “very

calm” Koat sitting in the apartment. Detective Ron Branigan noticed: “Everything

in the apartment seemed to be in order.” But beneath the outward order was a

bloody crime scene. The bed was made with a flat sheet matching the fitted sheet

wrapped around Dut’s body. When investigators flipped the mattress, they found

concentrated blood stains. They also noted “smeared blood on the floor, wiped

down blood.” Similar streaks of blood appeared on the windowsill near the bed.

Their UV light showed strands of what appeared to be blood on a mop in the

apartment. Investigators also documented blood spatter on the walls and ceiling.

DNA testing confirmed the blood belonged to Dut.

       The prevalence of blood in the apartment bespoke the brutality of Dut’s

injuries. An autopsy detected a dozen stab wounds to Dut’s head and neck. One

deep gash to his neck extended all the way to his spine. The medical examiner

believed the perpetrator used a serrated knife to inflict those stab wounds. But the

medical examiner found Dut had no defensive wounds, documenting only a small

abrasion on the victim’s right hand. Dut also suffered a fractured cheek bone,

sternum, and skull from blunt force trauma. This array of injuries led to the State’s

theory: “Almost certainly William Dut was attacked while he was sleeping.”

       The parties debated the timing of that attack. Koat focused on the medical

examiner’s testimony about rigor mortis. When she conducted the autopsy on

Tuesday morning, October 29, she noticed “moderate” rigor mortis in all of Dut’s

extremities. She explained “one of the signs of death is rigor mortis, . . . that is as

the chemicals that are available to the body for energy begin to dissipate with cell

death, then the muscles tighten.” She testified rigor mortis generally appears
                                         4


within hours after death and reaches its maximum “in the neighborhood of twelve

hours, plus or minus.” The condition usually dissipates between thirty-six and

seventy-two hours after death, according to the medical examiner. But she also

testified rigor mortis is affected by many factors and can be slowed by cool

temperatures.1

       The State advanced its theory that Koat killed Dut on Friday night,

October 25. To support that timing, the prosecutor presented evidence that Dut

was planning to move and the property manager showed him a vacant apartment

late Friday afternoon. But Dut appeared distressed when the manager’s office

closed before he could pay the deposit. In a phone conversation around 8:30 p.m.,

Dut told a friend about plans to move into a new apartment. His friend never heard

from Dut again, despite calling and sending messages. An active Facebook user,

Dut last accessed the social media network early Friday morning.

       Meanwhile, Koat left work early Friday night, clocking out of his shift at

9:51 p.m., after less than an hour on the job. Just after 11:00 p.m., Koat used

Dut’s cell phone to call a ride-sharing service to report that he’d forgotten his own

phone in a Lyft car. Koat was scheduled to work both Saturday and Sunday nights,

but he did not show up. His downstairs neighbor was home sick that weekend but

did not hear any movement in Koat’s apartment, describing it as “dead quiet.”

       As it turns out, Koat had left town, traveling to Des Moines on Saturday and

buying a new cell phone at a local Cricket store. He then went to Marshalltown,

staying overnight at the Motel 6 and watching a football game at the Applebee’s


1 Police testified the morning of October 28 was “very cold” with temperatures in
the low thirties when they arrived at the alley where Dut’s body had been dragged.
                                        5


bar. Records for Koat’s new cell phone showed that he traveled back through Des

Moines Sunday night and arrived home in Council Bluffs by the early morning

hours of Monday, October 28.

      After identifying Dut’s body in the alley that morning and discovering

evidence of the stabbing in the nearby studio apartment, police focused their

investigation on Koat. They interviewed him three times: once the afternoon of

October 28 at the apartment, about one hour later at the police station, and again

on November 26 at the police station. Koat did not admit killing Dut in these

interviews. But the State later pointed to lies that Koat told to the police as

evidence of his guilty knowledge.

      In early December, the State charged Koat with murder in the first degree,

in violation of Iowa Code sections 707.1 and 707.2(1) (2019). He moved to

suppress the statements he made to police during the three interviews. The district

court suppressed the statements from the first interview, but found Koat’s

statements from the second interview and much of the third interview were

admissible. The case proceeded to trial in February 2020. A jury found Koat guilty

as charged. The court sentenced him to life in prison without the possibility of

parole. He now appeals.

      II.    Scope and Standards of Review

      Koat’s three claims call for varying standards of review. First, we review his

suppression issue de novo to the extent that he raises constitutional claims. See

State v. Hillery, 956 N.W.2d 492, 498 (Iowa 2021). But we review a ruling on

promises of leniency under the common law evidentiary test for correction of errors

at law. Id. Second, we review his challenge to the sufficiency of the evidence for
                                          6

the correction of legal error. See State v. Schiebout, 944 N.W.2d 666, 670 (Iowa

2020). Third, we review the court’s admission of evidence over his relevancy

objection for an abuse of discretion. Graber v. City of Ankeny, 616 N.W.2d 633,

638 (Iowa 2000).

         III.   Analysis

         A.     Suppression of Statements

         Koat moved to suppress statements he made to police during three

interviews.     Koat argued his statements at the apartment were inadmissible

because police did not give him Miranda warnings2 before asking him questions.

He sought to exclude his statements from the second and third interviews as

continuations of that Miranda violation and as involuntary.       The district court

suppressed the statements Koat made when police questioned him at the

apartment. But the court allowed the State to offer statements Koat made after

being Mirandized at the police station before the second interview. As for the third

interview, the court allowed the State to offer Koat’s statements from the first hour

of the interview, but suppressed statements made after he invoked his right to

counsel. On appeal Koat alleges all of his statements should have been out. We

examine each set of statements in turn.

         October 28 at the apartment. Once police had a search warrant, three

officers entered, guns drawn, into the apartment that Dut shared with Koat. Police

handcuffed Koat, but told him that he was not under arrest as they performed a

sweep of the apartment. Detective Branigan recorded a three-minute interview



2   Miranda v. Arizona, 384 U.S. 436 (1966).
                                          7


with Koat, asking his name, social security number, work schedule, and when he

last saw Dut.3 Koat said he worked the night before and arrived home around

6:30 a.m. Koat claimed he last saw Dut on Thursday, three days earlier. Koat

explained they worked different shifts and after work Dut would “hang out with his

friends” or visit a girlfriend in Omaha.      After that brief interrogation, police

transported Koat to the police station.

       October 28 at the police station. In the late afternoon, about one hour

after their first encounter, police conducted another interview with Koat—this time

at the station. Once there, Koat received his Miranda warnings and agreed to

speak with the detective.

       Koat told the detective that he went to work on Friday night and returned

Saturday morning to find Dut gone. Koat claimed to have slept all day Saturday

before returning to work that night. When he returned home Sunday morning,

according to Koat, he showered, slept, and watched television. He said that

Sunday night he took a bus to Omaha to see “one of [his] girls.” Koat recalled they

went to a bar in the Old Market district. But Koat could not tell the detective the

name of the girlfriend or the bar. He estimated returning home around 3:00 a.m.

Monday. Koat said he did not hear from Dut and did not try to contact him because

Koat lost his phone in a taxi. Koat denied arguing with Dut: “Me and William, we

are good.”




3  Detective Branigan referred to Dut as Koat’s cousin. But Koat later clarified for
the detective that they were unrelated by blood, though he claimed to treat Dut
“like a brother.”
                                           8


       But the detective persisted: “I think it would be in your best interest to tell

me if you guys got into a fight.” Koat answered: “Nah.”4 The detective pressed

the point, suggesting the large amount of blood found in the apartment did not fit

with Koat’s story. Branigan then said: “[I]t’s going to help you if you tell the truth.”

Koat insisted he was telling the truth: “[W]hy would I lie . . . ?”

       Through later investigation, Detective Branigan established that Koat was

lying about his actions that weekend. For instance, the bus schedule from Council

Bluffs to Omaha conflicted with Koat’s story. What’s more, Koat’s work records

and banking transactions also contradicted his version of events. The detective

could establish that Koat spent the weekend in Des Moines and Marshalltown.

       November 26 at the police station. Just before Thanksgiving, police

gathered more evidence and decided to re-interview Koat. Detective Branigan,

who had secured a warrant for Koat’s arrest, reminded Koat of his Miranda rights

before this third session. When asked again about his activities in late October,

Koat shifted his story, recalling his trip to Omaha was on Saturday rather than

Sunday. Koat said: “I called in [to work] that Saturday night . . . and then was

hanging out with my girl.” But Koat still professed not to know her name: “I just

met her.” Koat then told the detective that he had gone to work on Sunday, which

the detective knew was not true.

       When asked about his new cell phone, Koat claimed he bought it from a

friend, later saying he bought the phone from a “white guy” in the neighborhood.

When the detective revealed that he spoke to the salesperson in Des Moines who


4Later Koat acknowledged Dut may have been unhappy staying with him and
would talk behind Koat’s back.
                                           9


sold Koat the phone, Koat maintained: “I bought it here man.” Confronted with “not

being honest,” Koat dug in: “I’m going to stick to my story.” When the detective

asked Koat how he got to Marshalltown, Koat replied: “Who me?” When pressed,

Koat relented and said his girlfriend may have driven him there when he was

passed out. After the detective confronted Koat with evidence that he had stayed

overnight at the Motel 6 in Marshalltown, Koat replied: “Right now when you remind

me I remember.” Throughout the interview, Koat maintained he did not argue or

fight with Dut.

       About one hour and nine minutes into the interview, Detective Branigan told

Koat: “[T]his is your one chance to be cooperative and tell me what happened.

This is it because if you don’t tell me you’re going to jail.” Koat responded: “Hey

hey I got my lawyer though you know so don’t try to (inaudible) I try tell you man

come on now. I got a right too.” Soon after that exchange, the detective took a

ten-minute break and returned to tell Koat:

       I want to clarify something that I said earlier okay. I misspoke alright.
       I think I told you earlier that if you didn’t start cooperating and telling
       me the truth you’re going to go to jail. That’s I didn’t mean to say
       that. What I meant to say was no matter what you’re going to jail.
       Okay, you’re going today. You’re not going home.

Despite the detective’s efforts to clarify, the district court suppressed any

statements that followed Koat’s reference to his right to counsel.

       Suppression Arguments on Appeal. Koat advances two reasons for

reversing the suppression ruling. First, he contends the district court should have

excluded all statements from the second and third interviews because those

interrogations were a continuation of the Miranda violation during the first interview.

He relies on Missouri v. Seibert, 542 U.S. 600, 607 (2004), for the proposition that
                                          10

Miranda warnings given after an unwarned confession may be ineffective.

Second, he believes his statements during the second interview were involuntary

as the product of promissory leniency. We take each argument in turn.

       1.     Continuation

       Koat ventures that his interrogations were “all a continuation from one to the

other” so suppression of his statements at the apartment should have dictated

suppression of his statements gained in the second and third interviews. 5 He

compares his case to Seibert, where the Supreme Court found the suspect’s

statements made after a Miranda warning were inadmissible because the later

questioning was a “mere continuation” of earlier questioning conducted without the

rights advisory. See 542 U.S. at 617 (holding it was “reasonable to regard the two

sessions as parts of a continuum, in which it would have been unnatural to refuse

to repeat at the second stage what had been said before”).

       That comparison is inapt.       Koat’s situation bears little resemblance to

Seibert. For instance, Seibert addressed a practiced technique of law enforcement

to conduct a custodial interrogation without Miranda warnings until garnering a

confession and then, midstream, recite the warnings and cover the same ground

a second time. Id. at 604.6 Council Bluffs police were not following that kind of


5 Before reaching the merits, the State argues Koat did not preserve error on his
Miranda/Seibert challenge to the third interview because the district court did not
rule on that claim. In reply, Koat reasons “the only way the third interrogation could
be involuntary was if the second interrogation was involuntary and that
involuntariness continued to the third interrogation.” So the district court’s rejection
of the continuation argument for the second interview would logically be a rejection
of the same argument for the third interview. We agree with that reasoning and
reach the merits of Koat’s claim.
6 As the State points out, Koat relies on the analysis of Seibert’s plurality of four

justices. In providing the fifth vote, Justice Kennedy held that heightened scrutiny
                                         11


systemic protocol. Rather, they believed, albeit wrongly, that Koat was not in

custody at the apartment.7 But police provided appropriate Miranda warnings once

they transported him to the station. Likewise, they provided Miranda warnings

again before the November interview. A second difference from Seibert is that

Koat did not confess to the murder in any of the three interviews. The cat was not

out of the bag. See id. at 615. Koat’s statements were only incriminating because

they showed he lied about his weekend activities and changed his story to match

proof offered by the police.

       The proper parallel is Oregon v. Elstad, 470 U.S. 298, 311–14 (1985). In

Elstad, an officer spoke with an eighteen-year-old suspect in his living room. 470

U.S. at 300–01. The officer told Elstad that he believed the teenager was involved

in the burglary of a neighbor’s house. Id. Elstad replied, “Yes, I was there.” Id. at

301. Police then transported Elstad to the station and, about one hour later, read

him his Miranda rights. Id. Elstad waived those rights and gave a full statement

admitting his involvement in the crime. The Court held that a suspect “who has



should apply only to those cases in which police deliberately employed a two-step
procedure designed to weaken Miranda’s protections. Seibert, 542 U.S. at 622
(Kennedy, J., concurring in the judgment). Notably, most of the federal circuits,
including the Eighth Circuit, have employed Justice Kennedy’s separate
concurrence as the controlling opinion under the narrowest-grounds doctrine. See
State v. Gomez, No. 11-0350, 2012 WL 2122266, at *8 (Iowa Ct. App. June 13,
2012) (collecting cases).
7 The State’s first response to Koat’s suppression issue is that the district court

was wrong in finding he was in custody during the first interview. Assuming the
State can advance that argument on appeal without having sought discretionary
review to challenge the suppression of those initial statements, we reject its
premise. We share the district court’s view that Koat was in custody when, guns
drawn, police officers entered his apartment, placed him in handcuffs, stood close,
and questioned him about when he’d last seen Dut. See State v. Miranda, 672
N.W.2d 753, 760 (Iowa 2003) (finding suspect was in custody when questioned in
his home because “usual comforts of home were taken away”).
                                         12


once responded to unwarned yet non-coercive questioning is not thereby disabled

from waiving his rights and confessing after he has been given the requisite

Miranda warnings.” Id. at 318. Siebert created an exception to Elstad when a

suspect alleges police obtained his statements through a two-part interrogation

calculated to circumvent the Miranda protections. See United States v. Magallon,

984 F.3d 1263, 1283 (8th Cir. 2021). “Where there has been no such calculated

effort, the admissibility of a post warning statement should continue to be governed

by Oregon v. Elstad.” United States v. Torres-Lona, 491 F.3d 750, 757–58 (8th

Cir. 2007).

       As in Elstad, Council Bluffs police miscalculated the custodial nature of the

living-room interview. But Koat does not allege they carried out a deliberate

deprivation of his rights designed to circumvent Miranda.              Under these

circumstances, giving warnings at the police station provided adequate protection.8

We thus reject Koat’s continuation argument for suppression.

       2.     Promises of Leniency

       As a second route to suppress his second set of statements, Koat alleges

two phrases used by the detective fell into the category of promissory leniency.

One, it was in his “best interest” to admit if he had a fight with Dut. Two, it would

“help” him to tell the truth. Koat claims after those entreaties, he “made inculpatory

statements” that Dut sometimes talked behind his back and may have been



8 We also doubt that Seibert applies when, as here, the unwarned statements are
not a confession, but incriminating only through later investigation proving them
false. See 542 U.S. at 616 (“The impression that the further questioning was a
mere continuation of the earlier questions and responses was fostered by
references back to the confession already given.”).
                                            13


unhappy with their living arrangement. On appeal, Koat insists those statements

undermined his other assertions that he and Dut got along well.

       The State challenges preservation of error, contending the district court did

not rule on Koat’s claim of promissory leniency when declining to suppress his

statements from the second interview. Koat acknowledges the district court was

“very succinct” on this point but contends its finding that Koat’s statement were

“voluntarily given” in the second interview preserved error. We disagree with

Koat’s contention. The district court issued a nine-page, detailed suppression

ruling. The court discussed confessions induced by improper threats or promises

when analyzing the third interview, but not in relation to the second interview.

Because we do not have a ruling to review, we cannot reach this claim.9 See State

v. Mitchell, 757 N.W.2d 431, 435 (Iowa 2008) (holding defendant waived issue

overlooked in ruling by not seeking to enlarge trial court’s findings).

       B.      Substantial Evidence

       Koat next contends the State failed to present substantial evidence that he

was the person who killed Dut. We consider evidence to be “substantial” if it can

convince a rational jury that the defendant was guilty beyond a reasonable doubt.

State v. Chapman, 944 N.W.2d 864, 871 (Iowa 2020). We view the evidence in

the light most favorable to the State. Id. Evidence is not substantial if it only

creates “speculation, suspicion, or conjecture.” Id. “Identity is an element of a




9 Even if Koat had preserved error on this claim, the record does not support his
argument that the detective employed improper inducements or that Koat’s rather
benign responses were prejudicial. See State v. Hodges, 326 N.W.2d 345, 349
(Iowa 1982) (explaining officer can ordinarily tell suspect it is better to tell the truth).
                                          14

criminal offense which the State must prove beyond a reasonable doubt.” State v.

Jensen, 216 N.W.2d 369, 374 (Iowa 1974).

       Koat highlights weaknesses in the State’s case. He points out the State did

not offer witnesses to the stabbing or to the act of dumping the body in the alley.

Koat emphasizes he had no offensive wounds and no motive. He also notes police

never identified a murder weapon. Beyond those gaps, Koat contests the timing

critical to the State’s theory. In doing so he relies on the medical examiner’s

testimony that rigor mortis usually recedes after seventy-two hours. Koat asserts:

“The body would have been sitting in his apartment at room temperature for over

50 hours. And it would have been in a state of rigor mortis for 80 hours when it

was autopsied on Tuesday.”

       Playing defense on the timing issue, the State discounts those rigor mortis

generalities. It cites the medical examiner’s opinion that rigor mortis cannot reliably

establish a time of death.10 And the State stresses the variables at play, including

the uncertainty where Dut’s body was placed after the stabbing and the cold

temperatures that late October.

       Switching to offense, the State points to five aspects of its case that it

believes add up to substantial evidence. One, blood spatter in Koat’s apartment

proves it was the location of the murder.          Two, Koat left town when Dut

disappeared and returned two days later when his body appeared in the alley one-

half block from his apartment. Three, investigators found Koat’s DNA on the

knotted sheet wrapping Dut’s body. Four, investigators also found bundled inside


10 For instance, the medical examiner testified that two bodies can experience
“quite different” levels of rigor mortis despite being in the same room.
                                        15


the sheet a temporary identification card assigned to Koat at his prior job. And

five, Koat gave the police false and shifting stories about his activities that

weekend.

       We agree the whole of the State’s case—though circumstantial—adds up

to substantial evidence proving beyond a reasonable doubt that Koat killed his

roommate Dut. See State v. Linderman, 958 N.W.2d 211, 220–21 (Iowa Ct. App.

2021) (noting defendant was “evasive and dishonest when interviewed by law

enforcement”). True, this record contains no “smoking gun” (or, for that matter,

serrated knife) showing Koat was the killer. “Yet, the State presented the jury with

important circumstantial evidence.” State v. Huser, 894 N.W.2d 472, 492 (Iowa

2017). For instance, the jury could infer that Koat had the most motivation and

best opportunity to clean up the crime scene where he also lived. It defies logic

that an intruder would try to mop up blood smears and change the bed sheets after

dragging Dut’s body down the alley.

       The jury could also infer Koat’s connection to the murder and disposal of

the body from two items of evidence found in the bundled bedsheets. First, an

identification card Koat used at a previous job was inside the bundle. Second,

investigators detected Koat’s DNA on the seam near one of the knots tied in the

fitted sheet. The DNA at that location was more damning given Koat’s explanation

in interviews that he slept on the sofa while Dut took the bed.

       Adding to the proof against Koat were his own false denials and his ever-

changing narrative of his weekend activities. Koat lied to police about when he

worked and where he went after last seeing Dut. The jury could interpret Koat’s

dodges and dishonesty as indications of guilt. See State v. Cox, 500 N.W.2d 23,
                                          16

25 (Iowa 1993); see also State v. Leutfaimany, 585 N.W.2d 200, 206 (Iowa 1998)

(holding jury had a right to consider that defendant only admitted his involvement

when confronted with videotape evidence).

       As for the lack of offensive wounds on Koat’s hands, the detective testified

the knife used to stab Dut may have had a hilt, which would protect the

perpetrator’s hands. Plus, the concentration of the blood on the mattress and lack

of defensive wounds to Dut supported the State’s theory that Dut was likely

sleeping when attacked and had no chance to fight back.

       Finally, on the motive issue, as the State emphasizes, it did not have to

prove why Koat killed Dut. See State v. Caples, 857 N.W.2d 641, 646 (Iowa Ct.

App. 2014) (noting “motive is not an element of murder”).        But it takes little

imagination to suppose that the roommates had grown weary of their close living

quarters. Testimony showed Dut was upset that he could not drop off his deposit

for an apartment of his own on the Friday afternoon before he was killed. But even

without presentation of a clear motive, a wealth of circumstantial evidence pointed

to Koat as the killer.

       We decline to disturb the jury’s guilty verdict.

       C.      Relevancy of Burning Clothes Before Murder

       Before trial, Koat moved in limine to exclude evidence that witnesses saw

Koat burning clothes in the alley the morning of October 25. The motion urged:

“Dut is known to have been alive until at least 8:30 p.m. on October 25, 2019, well

after the burning of these clothes. The burning of the clothes has no relevancy to

this case and will only serve to prejudice and confuse the jury.” At the limine

hearing, the State countered:
                                         17


       The relevance is this, your Honor: That the victim basically had no
       personal belongings found at the time the apartment is searched.
       We believe that since we have to prove premeditation, we believe
       that what was happening is that the defendant had some prior issue
       with the victim, that he burned his belongings while he was at work.
              While this is all going on the victim is at work. They both
       worked at the same place but they had different shifts. And so from
       6:00 in the morning to 3:15 in the afternoon our victim is at—is at
       work at Oakland Foods. And so we believe that the defendant was
       burning his personal belongings at that time.

       The prosecutor kept explaining:

       [Koat] told the police that he burned a shirt or something, one item of
       clothing of his own, and yet independent witnesses indicated he was
       burning a lot of stuff. So he’s giving, you know, different—other
       evidence is going to come in to indicate that the story he gave the
       police was not an accurate one.

The district court accepted that explanation and allowed the State to offer evidence

that police and fire officials responded to an open-burn complaint in the alley just

after 11:00 a.m. on October 25. They spotted Koat near a smoldering pile of debris

and found more ashes inside a nearby dumpster. When Officer Bret Burns asked

him why he was burning items rather than just throwing them away, Koat

responded: “I don’t know.” Fast forward to Koat’s late November interview with

Detective Branigan. Koat said he was burning a sweater he’d been given by an

ex-girlfriend. When the detective asked what else he had burned, Koat replied:

“Only that one.”

       In closing, the State mentioned the burning issue in passing, without

drawing any conclusions. The prosecutor asked: “And what’s going on with this

whole incident earlier that morning? And I’m not going to submit to you that we

have that answer, all right. What we know factually is that Mr. Koat is burning

some stuff outside a dumpster around 11:00 in the morning, right?” Defense
                                           18


counsel likewise downplayed its importance: “There was no evidence presented

that tied that fire to anything in this case.”

       Without that tie, Koat argues on appeal, that his act of burning clothes

before the murder was irrelevant to the issue of who killed Dut. To address that

argument, we start with the basics on relevancy.              Irrelevant evidence is

inadmissible at trial. Iowa R. Evid. 5.402. Iowa courts take “a broad view of

relevancy.” State v. Thompson, 954 N.W.2d 402, 407 (Iowa 2021). Put another

way, “[t]he standard of relevance for the admission of evidence generally is not a

high bar.” Godfrey v. State, 962 N.W.2d 84, 119 (Iowa 2021) (Appel, J., concurring

in part and dissenting in part). “Evidence is relevant if . . . [i]t has any tendency to

make a fact more or less probable than it would be without the evidence” and “[t]he

fact is of consequence in determining the action.” Iowa R. Evid. 5.401. Whether

that “minimum level of logical connection [exists] between the offered evidence

and the fact to be proven” lies within the district court’s broad discretion.

Thompson, 954 N.W.2d at 407. We will find an abuse of that discretion only if the

court exercises its discretion on grounds or for reasons clearly untenable or to an

extent clearly unreasonable. Graber, 616 N.W.2d at 638.

       The State identifies two issues of consequence that the fire evidence tended

to make more probable: (1) Koat was angry with Dut and burning his clothes on

the morning of the murder supported a finding of premeditation and (2) Koat’s

efforts to conceal the truth about the fire, including telling the detective that he

burned a single sweater, underscored the falsity of statements in his third

interview, which the jury could interpret as revealing his consciousness of guilt.

We agree with that reasoning. Even if the prosecutor miscalculated the probative
                                         19


value of the burning evidence, it met the low bar for relevance. The court did not

abuse its broad discretion in overruling Koat’s motion in limine on that point.

       Finally, even if the burning evidence were irrelevant to Koat’s identity as the

killer, its admission was harmless error. Koat’s claim fails unless the alleged error

affected his substantial rights. See Iowa R. Evid. 5.103(a). When, as here, the

claimed error is not of constitutional magnitude, we ask whether Koat’s rights were

injuriously affected by the error or whether he suffered a miscarriage of justice.

See State v. Parker, 747 N.W.2d 196, 209 (Iowa 2008). As much as the State de-

emphasized the burning evidence in its closing argument, we find no harm to

Koat’s substantial rights.

       AFFIRMED.